Citation Nr: 1104103	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-35 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed mood disorder as 
secondary to the service-connected pseudofollicultis barbae 
(PFB).



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to 
December 1986.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the RO.

In a September 2008 Memorandum Decision, the United States Court 
of Appeals for Veterans Claims (Court) vacated a September 2008 
Board decision that denied service connection for a mood disorder 
as secondary to the service-connected PFB, and remanded the 
matter to the Board for further development.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In a September 2008 Memorandum Decision, the Court found that the 
Board had placed unwarranted reliance on a VA examiner's 
conclusory statements and on findings that the VA examiner did 
not make.

A June 2005 private medical opinion diagnosed the Veteran with a 
"Mood Disorder Due to Dermatitis, With Major Depressive-Like 
Episode."  The report states that the Veteran was diagnosed with 
dermatitis in 1982 and "that the irritation spread to his torso, 
legs, feet, arms and hands."  The report also referred to the 
condition as eczema.  The private physician concluded that 
"[b]ecause of his Dermatitis, [the Veteran] experience[d] severe 
Major Depressive Episode symptomatology."

In February 2007, the Veteran underwent a VA medical examination 
to address whether his "[m]ood disorder [was] secondary to skin 
condition related to service."  (emphasis added).  

The request for the medical opinion stated that the Veteran was 
service connected for eczema.  On review of the Veteran's medical 
record, the VA examiner stated that "[t]he [v]eteran had been 
seen for various skin complaints and was subsequently diagnosed 
as [PFB] by [VA]"  The examiner stated that:

[r]eview of the veteran's medical record did not demonstrate 
that the veteran was treated for dermatitis or eczema while 
[on] active duty.  His [PFB] is a self-limiting condition and 
really did not spread to his torso, legs or other parts of the 
body where the veteran ha[d] complaints now of his symptoms.  
Therefore, it is my opinion that the veteran's mood disorder is 
not etiologically related to his military service, and does not 
seem to be secondary to his [PFB].  It is affected by his skin 
condition that he calls dermatitis or eczema, and I do feel it 
is one of the etiologic stressors of his current depressive 
condition.

The 2007 VA examiner concurred with the diagnosis, but noted that 
the Veteran was service connected for PFB-not dermatitis or 
eczema-and therefore concluded that his mood disorder was not 
related to service.  

The Court found that the VA examiner had offered no explanation 
as to why the Veteran's mood disorder could be related to one 
skin condition, but not the other.  

The Court also noted that the record contained conflicting 
evidence as to whether the Veteran was service connected for 
eczema and/or dermatitis.  It was noted that the cover letter 
accompanying the 1987 rating decision and the 2007 request for a 
medical opinion stated that the Veteran was service connected for 
eczema.  

The Court also stated that the Veteran's condition was rated 
under DC 7806-"Dermatitis or eczema."  38 C.F.R. § 4.118, DC 
7806.  However, the RO denied the Veteran's claim, noting that he 
was service connected for PFB, not dermatitis.  (emphasis added).

The Court found that more clarification was needed as to (1) 
whether he was service connected for eczema and, if not, (2) 
whether he had ever filed a claim of service connection for 
eczema.  

Additionally, the Court found that the VA examiner's report was 
inadequate and that an assessment of the possible relationship 
between the service-connected PFB and his claimed eczema or 
dermatitis was needed.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to obtain any records of medical treatment 
received by the Veteran for the claimed 
mood disorder that are not currently 
associated with the claims file.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  The RO should address whether the 
Veteran is service connected for eczema or 
dermatitis and, if not, whether he has ever 
filed a claim of service connection for 
eczema or dermatitis.  In reviewing the 
record, the RO should address the cover 
letter accompanying the 1987 rating 
decision and the 2007 request for a medical 
opinion state that the Veteran was service 
connected for eczema, and the fact that the 
service-connected skin disability was rated 
under DC 7806-"Dermatitis or eczema."  

The RO must provide a clear rationale for 
all conclusions and provide the Veteran an 
opportunity to submit additional evidence 
and argument in support of his claim.  

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed mood 
disorder.  The examiner should specifically 
opine as to the following:  

Is it as least as likely as not (50 percent 
probability or greater) that any current 
mood disorder is due to any event or 
incident of the Veteran's active service?  

Is it as least as likely as not (50 percent 
probability or greater) that any current 
mood disorder was caused or aggravated by 
his service-connected skin disability.  

In rendering the opinion, the VA examiner 
should comment on the June 2005 private 
medical opinion that diagnosed the Veteran 
with a "Mood Disorder Due to Dermatitis, 
With Major Depressive-Like Episode" and the 
February 2007 VA examiner's opinion.  The 
examiner should also consider the Veteran's 
lay statements.  See Dalton v. Nicholson, 
21 Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).

The claims file should be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
provide the rationale for the opinions 
provided.  

4.  After completion of the requested 
development (and after undertaking any 
additional development deemed necessary by 
the record), the RO should review the claim 
in light of all evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


